DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on June 17, 2021 is acknowledged.

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 17, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Claims 1 and 3 fails to comply with the enablement requirement under the 35 USC 112(a).  Claim 1 requires a laminate comprising an adhesive layer.  Further, claim 1 recites “wherein upon exposure to laser electromagnetic radiation, the adhesive layer is configured to absorb at least 55% of the laser electromagnetic radiation and the release liner absorbs no greater than 45% of the laser electromagnetic radiation”.  Claim 3 recites “the release liner is free of at least one polymeric material or additive that absorb greater than 5 percent of the laser electromagnetic radiation.” 

In accordance with In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the reasons for lack of enablement (undue experimentation) are set forth below. See MPEP 2164.01(a).
The Scope Of The Claims

Claims 1 and 3 are broad in scope.  

Claim 1 recites “wherein upon exposure to laser electromagnetic radiation, the adhesive layer is configured to absorb at least 55% of the laser electromagnetic each and every type of laser electromagnetic radiation and each and every type of adhesive that is capable of absorbing at least 55% of the laser electromagnetic radiation.  Claim 3 recites “the release liner is free of at least one polymeric material or additive that absorb greater than 5 percent of the laser electromagnetic radiation.”   As such, claim 3 excludes any and every polymeric material or additive that is capable of absorbing greater than 5 percent of the laser electromagnetic radiation.  However, the specification does not provide guidance as to how to make and use a laminate commensurate in scope with the claimed invention (see below).  

The Nature of Invention/The Level of Ordinary Skill In The Art

The invention is directed to a laminate comprising a release liner and an adhesive layer, wherein the release liner comprises at least one polyolefin.  Further, upon exposure to laser electromagnetic radiation, the adhesive layer is configured to absorb at least 55% of the laser electromagnetic radiation, and the release liner absorbs no greater than 45% of the electromagnetic radiation.  

The examiner submits that there are many different types of lasers as evidence from the article “Laser Fundamentals” by Robert Aldrich (see Table 1, page 6).  The claimed invention (claim 1) does not set forth any specific laser types and attempts to cover ALL laser types and ALL adhesives that can absorb radiation emitted from such 


Working Examples/The Amount Of Direction Provided By The Inventor

The present specification includes working examples (0069-0076 of the published application).  However, working examples do not provide any guidance as to how one skilled in the art can make and use the claimed invention (claims 1 and 3). 

Quantity of Experimentation

The amount of experimentation to make and/or use the invention according to the full scope of claims 1 and 3 high.  As set forth above, neither the specification does 

Based on the above, the invention disclosed in claims 1 and 3 is not enabled by the specification without undue experimentation. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the second release liner".  There is insufficient antecedent basis for this limitation in the claim.

For purpose of examination, claim 6 is interpreted as dependent from claim 5. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morioka et al. (US 20130017363A1). 

As to claim 1, Morioka discloses a pressure sensitive adhesive (PSA) sheet (laminate) comprising a base material 11, a release liner 13, and a layer of PSA 12 release liner includes polypropylene and polyethylene (0062), which suggests a release liner comprising at least one polyolefin as claimed. 

As to claim 1, Morioka teaches claimed invention except for the property “wherein upon exposure to leaser electromagnetic radiation, the adhesive layer is configured to absorb at least 55% of the laser electromagnetic radiation and the release liner absorbs no greater than 45% of the laser electromagnetic radiation.”  However, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned property would inherently be present in the PSA layer and the release liner of Morioka.  It is submitted that the present application discloses PSA layer formed from e.g. rubber based adhesive, polyester based adhesive, polyurethane based adhesive (0035 of the published application).  Morioka discloses that PSA layer is formed form rubber based, polyester based, and polyurethane based adhesives (0060).  Further, Morioka and applicant discloses a release liner comprising a polyolefin. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01 (I).  Given that the adhesive layers and the release liners of Morioka and applicant are identical or substantially identical, it would be reasonable to presume that the aforementioned property would inherently be present in the PSA layer and the release 

As to claim 2, Morioka discloses that the release liner includes polypropylene and polyethylene (0062).

As to claim 3, Morioka is silent as to disclosing at least one polymeric material or additive that absorbs greater than 5% of the laser electromagnetic radiation in the release liner. 

Claim 4, Morioka discloses that the material of the release liner is not particularly limited and as a material there may be used a film comprising  resin such as polyethylene terephthalate, polypropylene, polyethylene, or the like, a foamed film thereof, or paper such as glassine paper, coated paper, laminated paper or the like (0062).  A person having ordinary skill in the art would recognize from the aforementioned disclosure in Morioka that the release liner of is free of polyethylene terephthalate when the release liners such as polypropylene and polyethylene are used in formation of the PSA sheet of Morioka. 

As to claim 5, this claim is examined as requiring presence of an optical film. It is submitted that the claimed invention does not set forth any specific composition of the optical film and merely recites “optical film”.  The adhesive sheet of Morioka includes a resin film as a base material 11, wherein the resin film includes pigment (C) (0034).  

As to claim 6, this claim refers to the alternative embodiment described in base claim 5 (i.e. second release liner) without first positively requiring the presence of the alternative embodiment in claim 6.  As such, claim 6 is met by virtue of being dependent from the rejected base claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 20130017363A1) as applied to claim1 above, and further in view of Forier et al. (US 20160107425 A1) and Banba et al. (US 20120094037A1). 

As to claim 7, Morioka is silent as to disclosing the adhesive layer of claim 7.

monomer composition (polymerizable mixture) comprising an alkyl (meth)acrylate monomer (at least one alkyl acrylate ester) and modifying monomers e.g. hydroxyl group containing monomer (at least one polar monomer), carboxyl group containing monomer (at least one polar monomer) etc. (0048). While, Forier does not explicitly mention free radical generating initiator in the polymerizable mixture, it is submitted that Banba discloses formation of acrylic polymer containing PSA by use of thermal initiator (free radical generating initiator) or photopolymerization initiator (0032 and 0052).  Moreover, examples of thermal initiators disclosed by Banba include azo polymerization initiators and peroxide polymerization initiators (0056).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a reaction product of a polymerizable mixture (acrylic PSA) as renders obvious by Forier in view of Banba in as a PSA for Morioka’s PSA sheet, motivated by the desire to practice the invention of Morioka with an acrylic based PSA layer that is desired by Morioka (0060 of Morioka).  

.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
July 25, 2021